Citation Nr: 0638729	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-13 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic fatigue, 
weight change, body aches, headaches, sleep disturbance, 
memory loss, and loss of coordination, claimed as related to 
an undiagnosed illness resulting from service in the Persian 
Gulf War.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The appellant had active military service from October 1984 
to February 1985 and November 1990 to September 1991.  He had 
service in Southwest Asia from January to August 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Baltimore, Maryland, Regional Office 
(RO), which denied service connection for PTSD and 
undiagnosed illness related to service during the Persian 
Gulf War.  The veteran's case is now being handled out of the 
RO in Wilmington, Delaware.

The Board notes that the RO denied the veteran's claim for 
service connection for a psychiatric disorder in a November 
1992 rating decision.  The veteran did not appeal, and that 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002).  The 
current appeal involves the narrow issue of entitlement to 
service connection for PTSD and is not an attempt to revisit 
the previously denied issue involving service connection for 
a psychiatric disorder in general.

The veteran was scheduled for a hearing before the Board in 
August 2005, but he failed to appear for the scheduled 
hearing.  The veteran has not provided good cause as to why 
he could not make his scheduled hearing, and he has not 
indicated that he wishes to have another hearing.  The Board 
finds that he has waived his right to a hearing before the 
Board.

The veteran submitted additional medical evidence since the 
last statement of the case was issued in February 2004.  In 
the October 2006 Appellant's Brief, the veteran's 
representative requested a waiver of initial RO consideration 
with respect to this evidence.  The Board accepts the 
additional evidence for inclusion into the record on appeal.  

The issue of entitlement to service connection for chronic 
fatigue, weight change, body aches, headaches, sleep 
disturbance, memory loss, and loss of coordination, claimed 
as due to an undiagnosed illness resulting from service in 
the Persian Gulf War is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred.

3.  There is no diagnosis of PTSD linked to a confirmed in-
service stressor.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
3.307, 3.309, 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duties to notify and assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Under the VCAA, VA must notify the veteran of any evidence 
that is necessary to substantiate his claims, and inform the 
veteran as to which evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice should be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice 
requirements may still be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

VA has satisfied its duties with respect to the issue decided 
below.  By way of letters dated in May 2001 and October 2004, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for entitlement to service connection for PTSD.  These 
letters informed the veteran as to what information and 
evidence he is responsible for submitting (including a 
statement describing his inservice stressor events), and what 
information and evidence will be obtained by VA.  They also 
served to inform the veteran that he should either submit or 
advise VA of any additional evidence in his possession that 
pertains to the claim.  While the veteran has asserted that 
he has PTSD related to service, the veteran has not responded 
to VA's letters with a statement adequately describing any 
inservice stressor events that may have caused the onset of 
that condition.  The veteran has not informed VA of any 
pertinent evidence that remains outstanding.  

With regard to the duty to assist, the record reflects that 
VA has obtained all relevant records in the possession of the 
government, and has made reasonable efforts to obtain any 
additionally records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's 
service medical records, his post service medical records and 
examination reports, and lay statements.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and absent 
from the claims file.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified as to the 
evidence needed to substantiate his claim regarding PTSD, the 
avenues through which he might obtain relevant evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  The record reveals no indication 
that there is any outstanding evidence to obtain.  There is 
no additional notice that should be provided.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Law and Analysis

The veteran contends that he developed PTSD as a result of 
his service in Southwest Asia.  

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
active military service.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App.  
247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

Regarding the first element, the Court has stated that a 
"clear diagnosis" of PTSD should be an "unequivocal" one.  
Cohen v. Brown, 10 Vet. App 128, 139 (1997).  In the instant 
case, the veteran has been diagnosed and treated primarily 
for paranoid schizophrenia.  He has also had treatment for 
post-concussive syndrome following a 1992 motor vehicle 
accident, and has been treated for cocaine and alcohol abuse 
since 1988.  The veteran has not been diagnosed with PTSD in 
accordance with 38 C.F.R. § 4.125(a).  

As a matter of background, the Board notes that the veteran's 
service medical records are negative for complaints or 
findings of PTSD.  The veteran's DD-214 indicates that the 
veteran served in Southwest Asia, but it does not document 
that he served in combat.  

Records on file show that the veteran had been treated for 
alcohol and drug related problems since 1988 and that he was 
seen for post-concussive syndrome following a head injury 
incurred during a motor vehicle accident in 1992.  Post-
service medical evidence indicates that the veteran has been 
diagnosed with paranoid schizophrenia since 1994.  See the 
June 1994 private psychiatric examination report.  A similar 
diagnosis is shown in an August 1996 VA psychiatric 
examination report.  VA psychiatric treatment records 
document the first findings of PTSD symptoms beginning in 
2000.  These VA outpatient psychiatric treatment records, 
however, do not contain findings that link the diagnosed PTSD 
to a stressful incident during service.  In fact, no 
psychiatric professional has provided a clear and unequivocal 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

Even assuming, arguendo, that the veteran had the requisite 
diagnosis of PTSD, the fact remains that there is absolutely 
no credible supporting evidence to show that a claimed in-
service stressor actually occurred.  The Board notes that if 
the claimed stressor is related to combat service, and the 
claimed stressor is consistent with the circumstances of the 
veteran's service, then the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stress 
(absent clear and convincing evidence to the contrary)  38 
C.F.R. § 3.304(f).  Here, however, the veteran did not engage 
in combat with the enemy, and he has not provided a statement 
describing his stressful experiences during service.  The 
Board notes that the veteran is service connected for a low 
back disorder and residuals of a right, middle finger injury.  
The evidence of record reveals that these injuries did not 
occur during combat.  There is no indication on the veteran's 
DD Form 214 that he served in combat while stationed in 
Southwest Asia.  The liberalized evidentiary standards of 
38 U.S.C.A. § 1154(b) and the corresponding regulation, 38 
C.F.R. § 3.304(d), do not apply.

Since the veteran did not serve in combat, to establish 
entitlement to service connection for PTSD he must satisfy 
the regulatory requirement of credible supporting evidence 
that a claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Under DSM-IV, a sufficient stressor is one in 
which a person has been exposed to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The veteran has not responded to the RO's request for a 
statement describing his stressful events during service, nor 
has he returned a VA questionnaire pertaining to alleged 
inservice stressor events.  Without credible supporting 
evidence of an in-service stressor, a threshold legal 
requirement for establishing service connection for PTSD is 
not met, and service connection for PTSD is not warranted.

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen  
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Applying the legal criteria above to the instant case, the 
Board finds that, while it does appear clear that the veteran 
has a current psychiatric problem, diagnosed as paranoid 
schizophrenia, he has no unequivocal diagnosis of PTSD 
related to service.  As noted above, the veteran was 
diagnosed with paranoid schizophrenia in June 1994 (private 
examination) and a January 1996 (VA examination).  VA 
outpatient psychiatric treatment records dated since 2000 
document psychiatric treatment for schizophrenia.  Although 
the veteran was noted to have PTSD, there are no medical 
findings on file linking such a diagnosis to a verified 
stressful incident during military service.  

The veteran was admitted to the VA Medical Center from 
February to May 2004 with a discharge diagnosis of a history 
of paranoid schizophrenia versus psychosis, not otherwise 
specified.  The veteran was an inpatient again from May to 
July 2004, with a discharge diagnosis of a history of 
paranoid schizophrenia, history of PTSD, and cocaine abuse.  

Despite various findings of PTSD, there is absolutely no 
competent medical evidence indicating that a currently 
claimed PTSD is etiologically related to a confirmed stressor 
in service.  Moreover, careful review of the evidentiary 
record shows that the veteran and his representative have not 
asserted that any such evidence exists.  In short, there is 
no clear diagnosis of PTSD related to a confirmed inservice 
stressor.    

Without credible supporting evidence of an in-service 
stressor, a threshold legal requirement for establishing 
service connection for PTSD is not met, and service 
connection for PTSD is not warranted.  See Hickson, supra.


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

The veteran asserts that he suffers from the disabilities at 
issue as a result of his military service in the Persian 
Gulf.  His DD 214 reflects that he was awarded the Southwest 
Asia Service Medal.

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but are 
not limited to, muscle pain, joint pain, neurologic signs or 
symptoms, and symptoms involving the respiratory system.  38 
C.F.R. § 3.317(b).  Qualifying chronic disabilities include 
certain medically unexplained chronic multisymptom illnesses 
defined by a cluster of signs or symptoms.  38 C.F.R. § 
3.317(a).  The chronic disability must have manifested either 
during active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.

In June 2003, the Persian Gulf War illness provisions were 
amended, effective March 1, 2002.  In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness that is defined by a cluster of signs and symptoms, 
as well as for any diagnosed illness that the VA Secretary 
determines by regulation warrants a presumption of service 
connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  An 
examination to clarify whether a diagnosis of irritable bowel 
syndrome or other gastrointestinal disorder is warranted is 
indicated.

The veteran contends that he has developed chronic fatigue, 
weight change, body aches, headaches, sleep disturbance, 
memory loss, and loss of coordination, as a result of an 
undiagnosed illness related to service in the Persian Gulf 
War.  The Board notes that it appears that the veteran was 
never provided a VA Gulf War protocol examination.  
Additionally, review of the various medical reports on file 
reveals no opinions as to the etiology of the disabilities 
the veteran's reports.  A new examination is indicated.  

As the matter is being remanded, the RO should take the 
opportunity to ensure that VA has complied with the duties to 
notify and assist the veteran with regard to his claims for 
service connection for chronic fatigue, weight change, body 
aches, headaches, sleep disturbance, memory loss, and loss of 
coordination, claimed as related to an undiagnosed illness 
resulting from service in the Persian Gulf War.  VA 
notification should include notice of information regarding 
proper ratings and effective dates of awards.  (See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)).


Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that the 
appellant is issued proper notification 
appropriate for his claim of entitlement 
to service connection for chronic 
fatigue, weight change, body aches, 
headaches, sleep disturbance, memory 
loss, and loss of coordination, claimed 
as due to undiagnosed illness resulting 
from service in the Persian Gulf War, 
which provides the notices required under 
the relevant portions of the VCAA, its 
implementing regulations, and pertinent 
caselaw.  The RO should specifically 
provide the veteran appropriate notice as 
to the rating of disabilities and 
effective date(s) of any award of 
compensation in accordance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain, if possible, the nature and 
etiology of his claimed symptoms 
involving chronic fatigue, weight change, 
body aches, headaches, sleep disturbance, 
memory loss, and loss of coordination.  
The examiner must review the claims file 
in conjunction with the examination.  All 
objectively demonstrated clinical signs 
of chronic fatigue, weight change, body 
aches, headaches, sleep disturbance, 
memory loss, and loss of coordination 
should be reported. 

After reviewing the claims file and 
examining the veteran, the examiner 
should specify whether the veteran has a 
chronic disability manifested by chronic 
fatigue, weight change, body aches, 
headaches, sleep disturbance, memory 
loss, and loss of coordination symptoms.  
If so, the examiner should further 
indicate whether such disability is 
associated with a known diagnosis or 
whether it is due to an undiagnosed 
illness.  If the examiner finds that the 
veteran's complaints of chronic fatigue, 
weight change, body aches, headaches, 
sleep disturbance, memory loss, and loss 
of coordination symptoms may be 
attributed to a known diagnosis, the 
examiner should then opine whether it is 
at least as likely as not (a 50 percent 
or greater probability) that such current 
disability(ies) is/are related to the 
veteran's military service.  The examiner 
must explain the rationale for all 
opinions given.

3.  The RO should then readjudicate the 
claim.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


